UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6952



JOSEPH GRAYSON WARD,

                                              Plaintiff - Appellant,

          versus


BEAUFORT COUNTY DETENTION CENTER; SILENT
KNIGHT COMPANY, Fire Alarm Sound Device
Manufacturer; TONY BUSH, Jail Doctor; COASTAL
EMPIRE   FIRE  AND   SECURITY,   INCORPORATED,
Computer System-Fire Alarm System Installation
Contractor; INTEGRATOR; MARK FITZGIBBONS, Jail
Administrator,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(2:04-cv-00792-RBH)


Submitted:   December 13, 2007         Decided:     December 19, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Grayson Ward, Appellant Pro Se. Marshall Hodges Waldron,
Jr., CAROLINA LITIGATION ASSOCIATES, LLC, Bluffton, South Carolina;
John K. Blincow, Jr., TURNER, PADGET, GRAHAM & LANEY, PA,
Charleston, South Carolina; Hal A. Shillingstad, FLYNN, GASKINS &
BENNETT, Minneapolis, Minnesota; Thomas Chester Hildebrand, Jr.,
HAYNSWORTH, SINKLER & BOYD, PA, Charleston, South Carolina; Morris
Dawes Cooke, Jr., BARNWELL, WHALEY, PATTERSON     &   HELMS,   LLC,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Joseph Grayson Ward appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.*   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       Ward v. Beaufort

County Det. Ctr., No. 2:04-cv-00792-RBH (D.S.C. May 18, 2007).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




     *
      In his informal brief and informal reply brief, Ward asserts
error only in the district court’s denial of relief on his claims
against defendants Beaufort County Detention Center and Mark
Fitzgibbons. Accordingly, he has waived review of the denial of
relief against the other defendants. See 4th Cir. R. 34(b) (“The
Court will limit its review to the issues raised in the informal
brief.”).

                              - 3 -